Case: 13-20523      Document: 00512984624         Page: 1    Date Filed: 03/27/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                    No. 13-20523                                    FILED
                                  Summary Calendar                             March 27, 2015
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

OMAR QUIROZ-QUIROZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:04-CR-523


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Omar Quiroz-Quiroz (Quiroz) appeals his guilty plea conviction of
conspiracy to possess with intent to distribute five kilograms or more of
cocaine. He argues that the district court erred by failing to order sua sponte
the withdrawal of his guilty plea based upon ineffective assistance of counsel.
       Because Quiroz did not raise this issue below, review is for plain error.
See Puckett v. United States, 556 U.S. 129, 135 (2009). Quiroz presents no


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20523     Document: 00512984624     Page: 2    Date Filed: 03/27/2015


                                  No. 13-20523

authority for the notion that a district court has a duty to order sua sponte the
withdrawal of a guilty plea. This court has declined to impose such a duty.
See, e.g., United States v. Abreo, 30 F.3d 29, 31 & n. 1 (5th Cir. 1994).
      Quiroz fails to show a forfeited error that is clear or obvious. See Puckett,
556 U.S. at 135. Furthermore, he fails to demonstrate that the error, if any,
affected his substantial rights because the record reflects that Quiroz was fully
informed and understood that there was no guarantee that the safety valve
would apply to him. Id.
      Contrary to Quiroz’s contention, the record is not sufficiently developed
to allow this court to address his ineffective assistance of counsel claims on
direct appeal. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir.), cert.
denied, 135 S. Ct. 123 (2014). Accordingly, the judgment is AFFIRMED.




                                        2